Citation Nr: 1335819	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left hip condition secondary to degenerative joint disease, right knee.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative disc disease, lumbar spine secondary to degenerative joint disease, right knee.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran obtained attorney representation in September 2013.  The attorney submitted a video conference hearing request the same month.  (See September 2013 VA Form 9).  Under applicable regulation, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2013), this matter must be addressed before the Board promulgates a decision.  The case must be remanded to afford the Veteran and her attorney the opportunity to appear at such a hearing following all appropriate procedures.


Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to schedule the Veteran for a video conference hearing before the Board in accordance with applicable procedures.  The Veteran and her attorney should be notified of the time and place to report for the hearing.

2.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determination remains adverse to the Veteran, she and her attorney should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


